ps ss 2 nner

THE WEITZ LAW FIRM, P. AL |

i
|
i Bank of America Building _
5 18305 Biscayne Blvd., Suite 214
5
x

t

Aventura, Florida 33160

b
1
i
i
3
i
i
: i
i
i
$
be

 

 

| JAN 2 2 2020

January 17, 2020 . The Initial Pretrial Conference in this matter
is hereby adjourned to February 21, 2020 at

VIA CM/ECF 3:45 P.M.

Honorable Judge Alison J. Nathan

United States District Court No further adjournments of the Initial

Southern District of New York Conference will be granted.

40 Foley Square, Courtroom 906

 

 

New York, NY 10007-1312

Re: Velasquez v. 44 Water Street, Inc., d/b/a Da Vinci Pizzeria, et al.
Case 1:19-cv-06908-AJN

Dear Judge Nathan:
The undersigned represents the Plaintiff in the above-captioned case matter.

This is an action pursuant to the ADA, as well as similar state and local statutes. The Initial
Pretrial Conference in this matter is currently scheduled for January 24, 2020 at 3:30 p.m, in Your
Honor's Courtroom. To date, the Defendants have yet formally appeared and/or answered in this
matter, having been served properly [D.E. 11 & D.E. 12]. The undersigned’s office was contacted
today by firm that will be representing the landlord defendant Water Holdings, LLC. As such, in
order to afford additional time for both Defendants to formally appear, answer the Complaint
and engage in productive subsequent settlement discussions, the undersigned hereby respectfully
requests an adjournment of next week’s Conference to a date in mid-February, or any other
date most convenient to this Honorable Court. Thank you for your consideration of this third
adjournment request.

Sincerely,

By:_/S/B. Bradley Weitz
B. Bradley Weitz, Esq. (BW9365)
THE WEITZ LAW FIRM, P.A.
EP Attomey for Plaintiff
50 OBDEN AE Bank of America Building
sa |p 18305 Biscayne Blvd., Suite 214
ATTIAN nn Aventura, Florida 33160
rityh AWSON }. SigraicT JUDGE Telephone: (305) 949-7777
7 Facsimile: (305) 704-3877

rh
yNITrp SU
Email: bbw@weitzfirm.com
[alae

    

 

 
